     Case 2:20-cv-09319-PA-RAO Document 5 Filed 10/14/20 Page 1 of 3 Page ID #:30




1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JOLENE TANNER (Cal. Bar No. 285320)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-3544
           Facsimile: (213) 894-0115
7          E-mail: jolene.tanner@usdoj.gov
8    Attorneys for the United States of America
9
                                 UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
                                       WESTERN DIVISION
12
13 UNITED STATES OF AMERICA,                           Case No. CV 20-09319-PA (RAOx)
14                Petitioner,                          ORDER TO SHOW CAUSE
15                      v.
16 CHARLES L. MCMILLAN,
17                Respondent.
18
19
20         Based upon the Petition to Enforce Internal Revenue Service Summons,
21   Memorandum of Points and Authorities, and supporting Declaration, the Court finds that
22   Petitioner has established a prima facie case for judicial enforcement of the subject
23   Internal Revenue Service (IRS) summons. See United States v. Powell, 379 U.S. 48, 57-
24   58 (1964).
25         IT IS ORDERED that Respondent appear before this District Court of the United
26   States for the Central District of California, at the following date, time, and address, to
27   show cause why the production of books, papers, records, and other data demanded in
28   the subject IRS summons should not be compelled:
                                                   1
     Case 2:20-cv-09319-PA-RAO Document 5 Filed 10/14/20 Page 2 of 3 Page ID #:31




1     Date:        November 30, 2020 via Zoom video conference webinar
2     Time:        1:30 p.m.
3
4     Address:     G United States Courthouse
5                     350 West First Street, Los Angeles, CA 90012
6                  G Webinar Instructions:
7                 Please click the link below to join the webinar:
8                 https://cacd-
                  uscourts.zoomgov.com/j/1604406150?pwd=azl2dk4rcFhvUjJBNm
9                 hKLzZoLzRTZz09
10                Passcode: 397384
                  Or iPhone one-tap :
11                   US: +16692545252,,1604406150#,,,,,,0#,,397384# or
12                +16468287666,,1604406150#,,,,,,0#,,397384#
                  Or Telephone:
13
                     Dial (for higher quality, dial a number based on your current
14                location):
15                     US: +1 669 254 5252 or +1 646 828 7666
                  Webinar ID: 160 440 6150
16                Passcode: 397384
17                   International numbers available: https://cacd-
                  uscourts.zoomgov.com/u/aeaElYdrKv
18
19                Or an H.323/SIP room system:
                    H.323:
20
                    161.199.138.10 (US West)
21                  161.199.136.10 (US East)
22                  52
                    61
23                  100.140
24                  Meeting ID: 160 440 6150
                    Passcode: 397384
25                  SIP: 1604406150@sip.zoomgov.com
26                  Passcode: 397384
27
              IT IS FURTHER ORDERED that copies of the following documents be served
28
     on Respondent no later than October 23, 2020 (a) by personal delivery, (b) by leaving a
                                               2
     Case 2:20-cv-09319-PA-RAO Document 5 Filed 10/14/20 Page 3 of 3 Page ID #:32




1    copy at Respondent’s dwelling or usual place of abode with someone of suitable age and
2    discretion who resides there, or (c) by certified mail:
3              1. This Order; and
4              2. The Petition, Memorandum of Points and Authorities, and accompanying
5                 Declaration.
6    Service may be made by any employee of the IRS or the United States Attorney’s
7    Office. Petitioner shall file a proof of service than October 30, 2020.
8          IT IS FURTHER ORDERED that no later than November 9, 2020, Respondent
9    shall file and serve a written response, supported by appropriate sworn statements, as
10   well as any desired motions. If, prior to the return date of this Order, Respondent files a
11   response with the Court stating that Respondent does not oppose the relief sought in the
12   Petition, nor wish to make an appearance, then the appearance of Respondent at any
13   hearing pursuant to this Order to Show Cause is excused, and Respondent shall comply
14   with the summons within ten (10) days thereafter.
15         IT IS FURTHER ORDERED that all motions and issues raised by the pleadings
16   will be considered on the return date of this Order. Only those issues raised by motion or
17   brought into controversy by the responsive pleadings and supported by sworn statements
18   filed in accordance with the deadlines set forth in this order will be considered by the
19   Court. All allegations in the Petition not contested by such responsive pleadings or by
20   sworn statements will be deemed admitted.
21
22   DATED: October 14, 2020                        ___________________________________
                                                    Percy Anderson
23
                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                   3
